DETAILED ACTION
 	This Office Action corresponds to the request for continued examination filed on 07/13/2022. Claims 21-40 are presented for examination on the merits. Claims 21-40, now re-numbered as claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114

 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 07/13/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 07/16/2020 are accepted by the examiner.
Priority
 	The application is filed on 07/16/2020 which has a continuation application 16/034,229 filed on 07/12/2018.

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     	
Amendment to the Claims
2.	CLAIMS:
	Please amend the claims below as follows:
31. (Currently Amended) The information access system of claim [[10]] 30, wherein, upon determining that the unique one-time URL requests an account balance or a credit score, the server requests additional authentication information

37. (Currently Amended) The method of accessing of information of claim [[16]] 36, further comprising receiving location-specific data from the server in response to the appended location information.

				Allowable Subject Matter

3.	  Claims 21-20 are allowed over prior art of record.

Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as Pillai et al. (US 20170103388 A1) in view of Gallo et al. (US 8750514 B2) and further in view of Foley (US 20190019375 Al) including the references cited in the IDS filed on 07/16/2020 and 04/05/2021, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. Furthermore, none of the prior art of record including the IDS filed on 07/13/2022 either alone or in combination, do not disclose these specific limitations “…transmit the incremented card counter via the communication interface for synchronization with the server, generate a unique one-time uniform resource locator (URL) by cryptographically hashing the incremented value of the card counter and the customer identifier, and transmit the unique one-time URL via the communication interface; and wherein, upon receipt of the incremented card counter, the server is configured to synchronize the incremented card counter and the server counter....” in combination with the rest of the limitations recited in the independent claim 21 and similar to claims 32 and 40.
Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 21, 32, and 40 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498